Citation Nr: 0004966	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-10 320	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for a 
lumbosacral spine disorder from December 1, 1997 through 
February 9, 1999.  

2.  Entitlement to restoration of a 20 percent rating for a 
cervical spine disorder from December 1, 1997 through 
February 9, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from July 1990 to February 
1996.  This appeal arises from a September 1997 rating 
decision, which reduced the rating for the veteran's service-
connected lumbosacral spine trauma with muscle spasm from 20 
percent to 10 percent, effective December 1, 1997, and 
reduced the rating for service-connected cervical spine 
trauma with muscle spasm from 20 percent to 10 percent 
effective December 1, 1997.  In November 1997, the veteran 
filed a notice of disagreement (NOD) with the September 1997 
rating decision.  A statement of the case (SOC) was issued in 
March 1998, and the veteran filed his appeal in June 1998.  

Thereafter, in a September 1999 rating decision, the RO 
increased the rating for the veteran's lumbosacral spine 
disorder from 10 percent to 40 percent, effective February 
10, 1999, and increased the rating for the cervical spine 
disorder from 10 percent to 20 percent, effective February 
10, 1999.  The RO issued a supplemental statement of the case 
(SSOC) in September 1999, which covered the issues of whether 
the prior reductions of the ratings for the lumbosacral spine 
disorder and the cervical spine disorder were proper.  In a 
November 1999 telephone communication to the RO, the veteran 
indicated that he desired to continue his appeal as to the 
prior reduced ratings.  Thereafter, in December 1999, the 
veteran's representative submitted written statements in 
support of his claims regarding the propriety of the reduced 
ratings as those claims are listed on the title page.  The 
Board of Veterans' Appeals (Board) notes that the veteran has 
limited his appeal to those issues listed on the title page.  


REMAND

The veteran contends, in effect, that the reduction of the 
rating for his service-connected lumbosacral trauma with 
muscle spasm from 20 percent to 10 percent, effective from 
December 1, 1997 through February 9, 1999 (the relevant 
period), was improper.  He further contends that the 
reduction of the rating for service-connected cervical spine 
trauma with muscle spasm from 20 percent to 10 percent, 
effective during the relevant period, was improper.  He 
asserts that the VA orthopedic examination of September 1996 
was inadequate, and should not have been used to reduce the 
foregoing ratings.  

The Board finds that the veteran's claims for increased 
compensation benefits for service connected disabilities are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The provisions of 38 C.F.R. § 3.344 are not for application 
here because the 20 percent ratings for the veteran's lumbar 
spine disorder and cervical spine disorder had been in effect 
for less than five years at the time the ratings were 
reduced.  In that regard, the Board notes that, the 
assignment of 20 percent ratings for the disorders at issue 
effective February 24, 1996, following the veteran's 
discharge from service, was not based on range of motion 
studies of the lumbar spine and the cervical spine.  It was 
based on reports of VA x-ray studies of the veteran's lumbar 
spine and cervical spine in April 1996.  The examiner 
reported that the x-ray studies indicated that there was some 
loss of the normal lordotic curve in the lumbar spine and in 
the cervical spine, and the examiner opined that this was 
most likely related to muscle spasms in the lumbar spine and 
the cervical spine.  The VA examination of September 1996, 
which preceded the reduction of the 20 percent ratings for 
the lumbar spine and the cervical spine, also contained x-ray 
studies, but there was no comment as whether there was loss 
of the normal lordotic curve in the lumbar spine and the 
cervical spine due to muscle spasms.  

Additionally, in May 1997, the veteran was accorded a 
personal appearance before an RO hearing officer (prior to 
the filing of an NOD) to determine the propriety of reducing 
the ratings for his lumbar spine disorder and cervical spine 
disorder.  The veteran reported that he had submitted a claim 
for disability benefits to the Social Security Administration 
(SSA).  The claims folder contains an August 1997 letter from 
the SSA, confirming that the veteran had submitted a claim to 
the SSA for disability benefits, and requesting copies of 
certain records of VA medical treatment of the veteran.  
However, no records of a disability determination by the SSA 
or the medical records used in making a disability 
determination have been associated with the claims folder.  
Given that the veteran submitted an SSA disability benefits 
claim during the relevant period, and given that the SSA 
began gathering evidence to adjudicate the disability 
benefits claim during the same period, records relied upon by 
the SSA in making its disability determination may assist the 
Board in determining whether the reduction of the ratings was 
proper.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); and 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the claims are REMANDED to the RO for the 
following:  

1.  The RO should obtain from the Social 
Security Administration copies of all 
medical records upon which any decision 
regarding a claim by the veteran for 
disability benefits was based.  

2.  The RO should reassemble the reports 
of VA x-ray studies performed in April 
1996 and x-ray studies performed in 
conjunction with the VA examination of 
the veteran in September 1996.  The x-
rays and any relevant medical records 
received from the Social Security 
Administration should be reviewed by a 
radiologist or an orthopedist to provide 
a response to the following question:

Does the loss of the normal lordotic 
curve in the lumbar spine and 
cervical spine noted on VA x-ray 
studies in April 1996 continue to 
exist on x-ray studies in September 
1996 or did the x-ray studies in 
September 1996 not show loss of the 
normal lordotic curve in the lumbar 
spine and cervical spine?  

The examiner should also review range of 
motion studies of the cervical spine and 
lumbar spine on the VA examination in 
September 1996 and state whether the 
clinical findings represent slight 
limitation of motion of the lumbar spine 
and cervical spine, moderate limitation 
of motion of the lumbar spine and the 
cervical spine or severe limitation of 
motion of the lumbar spine and the 
cervical spine.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  

4.  The RO should then review the claims 
and determine whether they may be 
granted.  If either claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




